(2000) (noting that a final order or judgment must "dispose[ ] of all the
                 issues presented in the case, and leave[ ] nothing for the future
                 consideration of the court, except for post-judgment issues such as
                 attorney's fees and costs").
                             With regard to the district court's decision to vacate the
                 hearing on appellant's motion for NRCP 60(b) relief from the statistical
                 closure order, because no final judgment has been entered and no statute
                 or other court rule provides for an appeal from such a determination, see
                 NRAP 3A(b) (setting forth orders and determinations for which an appeal
                 may be taken), we likewise lack jurisdiction to consider appellant's appeal
                 from this decision. Accordingly, because we lack jurisdiction over this
                 matter, we necessarily dismiss this appeal. Once the district court enters
                 a final, appealable judgment, however, appellant, if aggrieved, may appeal
                 from that decision.
                              It is so ORDERED.



                                                                        tes...a.tk       , J.
                                                             Hardesty


                                                                  °      114. 94
                                                                           114  .            J.
                                                             Douglas


                                                                   Chsut                 '   J.
                                                             Cherry


                 cc: Hon. Adriana Escobar, District Judge
                      Deshawn Lamont Thomas
                      Robert G. Lucherini, Chtd.
                      Eighth District Court Clerk
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e